DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 6/24/22. Claims 1, 2, 8, 9 and 17 have been amended. Claims 10 – 12 and 15 have been cancelled. Claims 21 - 23  have been added. Claims 2 – 4, 13, 14, 17, 19 and 20 are withdrawn due to a restriction requirement. Claims 1 – 9, 13 – 14 and 16 – 23 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 6/24/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Colby Nuttall on 6/30/22. 
The application has been amended as follows: 
Rejoin claim 2 – 4, 13 – 14 and 17.
Cancel claims 19 – 20 without prejudice.

REASONS FOR ALLOWANCE
Claims 1 – 9, 13 – 14, 16 – 18 and 21 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of KRASNOW et al (US 2016/0046796).
KRASNOW discloses an aqueous acidic formulation comprising an acid, a polymeric acid corrosion inhibitor, such as polypyrrolidone (PVP), and an intensifier comprising iodide ions and copper ions. The Cu:I ratios are exemplified at 1:1.33, 1:1.67 and 1:2 (table 23) when using a beneficial amount of cupper at 600 ppm (lower amounts of Cu, such as 60 ppm do not perform well, such as shown in Table 24) with performance first increasing then decreasing as the amount of iodide is increased; thus failing to teach the claimed 1:5 – 1:100 ratio and having no motivation to  increase the amount of iodide.
The closest prior art of record fails to teach or render obvious the claimed aqueous acidic formulation comprising: an acid; a polymeric acid corrosion inhibitor; and an acid corrosion inhibitor intensifier including iodide ions and copper ions, a molar ratio of the copper ions to the iodide ions being between 1:5 and 1:100.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765